Citation Nr: 0309716	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  During the pendency of the appeal, the 
veteran moved into the jurisdiction of the Montgomery, 
Alabama, RO, from where this case has been certified.  

REMAND

While the case was at the Board on appeal, the Board 
undertook additional development on the issue of entitlement 
to service connection for hepatitis C, pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  Pursuant 
to Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304,-7305, 7316 (Fed. Cir. May 1, 2003), 
38 C.F.R. § 19.9(a)(2) was held invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Court 
found that it was contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) (West 2002) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  
Moreover, the Federal Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice," is invalid because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the additional evidence consists of the 
veteran's December 2002 VA examination and, following such 
examination and review of the record, the medical examiner's 
medical opinion, dated in April 2003, as to whether it is at 
least as likely as not that hepatitis C was contacted in 
service.  The veteran has not had the benefit of initial 
consideration of this evidence by the RO.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for hepatitis C, to include 
consideration of the recently obtained VA 
examination results and medical opinion.  
If the action taken remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

3.  Thereafter, the veteran should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.   



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


